



EXHIBIT 10.3


Restricted Stock Units Terms and Conditions


1.    Award of Restricted Stock Units. The Executive Organization & Compensation
Committee (the “Committee”) of the Board of Directors of Applied Industrial
Technologies, Inc. (“Applied”) on the Grant Date awarded you a certain number of
restricted stock units (the “RSUs”). Such award represents your right to receive
an equal number of shares of Applied common stock (“Shares”), issuable from
Applied’s available treasury shares, upon the expiration of the Restriction
Period (as defined in Section 3 hereof). The terms and conditions of the RSUs as
set forth herein (the “Terms”) together with the Applied Industrial
Technologies, Inc. 2015 Long-Term Performance Plan (the “Plan”) govern your
rights with respect to the RSUs. Notwithstanding the foregoing, however, in the
event of any conflict between the provisions of the Plan and the Terms, the
provisions of the Plan shall govern. Moreover, it should be noted that unless
otherwise provided herein, capitalized words in the Terms shall have the same
meanings as set forth in the Plan.


2.    Rights during Restriction Period. You shall not have the right to sell,
exchange, transfer, pledge, hypothecate, or otherwise encumber or dispose of the
RSUs until all conditions with respect to vesting and distribution have been
met. Nevertheless, during the Restriction Period and so long as no forfeiture
has occurred, you shall be entitled to receive cash payments equal to the
dividends and cash distributions paid on Shares underlying the RSUs (“Dividend
Equivalents”) to the same extent and on the same date as if each RSU were a
Share; provided, however, that no Dividend Equivalents shall be payable to you
with respect to dividends or distributions the record date for which occurs on
or after (i) the date on which a forfeiture of the RSUs has occurred, (ii) the
date on which the Restriction Period has expired, or (iii) the date on which
issuance of Shares to you has occurred. You shall not have voting rights with
respect to the RSUs and, until the issuance of Shares in settlement of the RSUs,
you shall not be treated as a shareholder with respect to the Shares.


3.    Restriction Period. The term “Restriction Period” means the period from
the Grant Date until the 3rd anniversary of the Grant Date.


4.    Vesting. Except as specifically provided otherwise in Sections 5 and 6,
you will be 100% vested in the RSUs as of the end of the Restriction Period;
provided, however, that in the event you incur a Separation from Service during
the Restriction Period after attaining age 55 and completing at least ten years
of service with Applied, you will be vested at the end of the Restriction Period
in a pro rata portion of the RSUs equal to a fraction the numerator of which is
the number of days elapsed in the Restriction Period prior to the date of such
Separation from Service and the denominator of which is the full number of days
in the Restriction Period.


5.    Separation from Service. Notwithstanding the provisions of Section 4, but
subject to the provisions of paragraphs (a) and (b) hereunder, if, during the
Restriction Period, you incur a Separation from Service (as defined in Section
409A) from Applied due to death or Disability (as defined under Section 409A)
then (i) you (or your beneficiary designated to Applied in writing) shall be
vested in a pro rata portion of the RSUs equal to a fraction the numerator of
which is the number of days elapsed in the Restriction Period prior to the date
of such Separation from Service and the denominator of which is the full number
of days in the Restriction Period, and (ii) the remaining RSUs shall be deemed
forfeited. In the event, however, that you, during the Restriction Period, incur
a Separation from Service from Applied for any reason other than (i) those
specifically set forth above or in Section 6, or (ii) termination after
attaining age 55 and completing at least ten years of service with Applied, then
the entire award of RSUs shall be forfeited and no amount shall be due or
payable to you under the Terms.
Because awards of RSUs are intended to create an incentive for recipients to act
in Applied’s best interests, notwithstanding anything in the Terms to the
contrary:





--------------------------------------------------------------------------------







(a)    Your award of RSUs may be terminated or rescinded, and if applicable, you
may be required immediately to repay all Shares (and any dividends,
distributions, and Dividend Equivalents thereon) issued pursuant to the award of
RSUs hereunder within the previous twelve months (or any proceeds thereof), if
the Committee determines, in good faith, that during your employment with
Applied or during the period ending twelve months following your Separation from
Service, you committed an act inimical to Applied’s interests. Acts inimical to
Applied’s interest shall include willful inattention to duty; willful violation
of Applied’s published policies; acts of fraud or dishonesty involving Applied’s
business; solicitation of Applied’s employees, customers, or vendors to
terminate or alter their relationship with Applied to Applied’s detriment;
unauthorized use or disclosure of information regarding Applied’s business,
employees, customers, or vendors; and competition with Applied. All
determinations by the Committee shall be effective as of the time of your act.


(b)    The Committee may, in its sole discretion, require you immediately to
repay all Shares (and any dividends, distributions, and Dividend Equivalents
thereon) issued pursuant to the award of RSUs hereunder within the previous 36
months (or any proceeds thereof) if (I) Applied restates its historical
consolidated financial statements and (II) the Committee determines, in good
faith, that (x) the restatement is a result of your, or another executive
officer’s, willful misconduct that is unethical or illegal, and (y) your
earnings pursuant to the award were based on materially inaccurate financial
statements or materially inaccurate performance metrics that were invalidated by
the restatement.


6.    Change in Control. Notwithstanding the provisions of Sections 4 and 5, in
the event your employment with Applied is terminated during the Restriction
Period and within the three-year period immediately following any Change in
Control of Applied either by you for Good Reason or by Applied without Cause,
then all of the RSUs awarded hereunder to you shall be 100% vested.


In addition, following a Change in Control of Applied, no provision hereof shall
operate to reduce any time frame or to limit any economic benefit to which you
are entitled with respect to the RSUs or under the Plan.


7.    Adjustment of RSUs for Certain Events. In the event of a stock split,
stock dividend, combination, reclassification, recapitalization, merger,
consolidation, exchange, spin-off, spin-out, or other distribution of assets to
shareholders, or other similar event or change in capitalization such that
shares of Applied common stock are changed into or become exchangeable for a
different number of shares, thereafter the number of RSUs will be increased or
decreased, as the case may be, in direct proportion to the increase or decrease
in the number of shares of common stock by reason of such change in corporate
structure; provided, however, that the number of RSUs shall always be a whole
number. If there occurs any other change in the number or kind of outstanding
shares of common stock or other Applied securities, or of any shares of stock or
other securities into which such shares of common stock shall have been changed
or for which they shall have been exchanged, then Applied may adjust the number
or kind of RSUs or other securities into which the RSUs may be settled, as the
Committee, in its sole discretion, may determine is equitable, and such
adjustment so made shall be effective and binding for all purposes.


8.    Settlement of Award and Distribution of Shares. Your award of RSUs
hereunder shall be settled in whole Shares. Fractional Shares shall not be
issuable hereunder and any fractional Share shall be disregarded. Except as
specifically provided otherwise in this Section 8, Shares subject to an award of
RSUs hereunder shall only be issued and distributed to you in a single sum of
whole Shares within the 75-day period after the end of the Restriction Period.
Notwithstanding the foregoing, in the event that your RSUs become vested due to
death, Disability or a Change in Control, the award of RSUs hereunder shall be
settled in a single sum of whole Shares within the 75-day period after such
vesting. In the event that any such 75-day period begins in one calendar year
and ends in another, you (or your beneficiary as the case may be) shall not have
the right to designate the calendar year of payment. Moreover, notwithstanding
the foregoing, if you are a Specified Employee, a distribution of Shares may not
be made until within the 30-day period commencing with the first day of the
seventh month





--------------------------------------------------------------------------------





following the month of any Separation from Service for reasons other than
Disability or a Change in Control, or, if earlier, your death, except as maybe
otherwise permitted under Section 409A.


9.    Payment of Taxes. Upon the vesting of the RSUs, Applied shall withhold
Shares from your award for any federal, state or local taxes of any kind
required by law to be withheld by Applied attributable to the award.


10.    Section 409A Compliance. To the extent applicable, it is intended the
Terms and the award of RSUs shall comply with or be exempt from the provisions
of Section 409A and any interpretations of these terms shall be consistent with
such intent.


11.    Administration of the Plan. The Committee shall have conclusive
authority, subject to the express provisions of the Plan as in effect from time
to time and the Terms, to construe the Terms and the Plan, and to establish,
amend, and rescind rules and regulations for the Plan’s administration. The
Committee may correct any defect or supply any omission or reconcile any
inconsistency in the Terms in the manner and to the extent it shall deem
expedient to carry the Plan into effect, and it shall be the sole and final
judge of such expediency. Applied’s Board of Directors (the “Board”) may from
time to time grant to the Committee such further powers and authority as the
Board shall determine to be necessary or desirable. Notwithstanding any other
provision of these terms, any amendment, construction, establishment, rescission
or correction of the type referred to above which is made or adopted following a
Change in Control, and which amendment, construction, establishment or
correction adversely affects your rights hereunder, shall be in writing and
shall be effective only with your express and prior written consent.


12.    Relationship to the Plan. The Terms are subject to the provisions of the
Plan and any administrative policies adopted by the Committee. If there is any
inconsistency between the Terms and the Plan or such policies, the Plan and the
policies, in that order, shall govern. References in the Terms to Applied shall
include Applied’s subsidiaries.


13.    Severability. The provisions of the Terms are severable and if any one or
more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.


14.    No Guarantee of Employment. The Terms and your award shall not confer
upon you any rights whatsoever other than those expressly set forth herein, in
the Plan or in policies adopted by the Committee. Nothing in the Terms shall (i)
interfere with or limit in any way Applied’s right to terminate your employment
at any time, (ii) confer upon you any right to continued employment with
Applied, or (iii) create any contractual or other right to receive additional
awards or other Plan benefits in the future.
 
15.    Requirements of Law. The granting of the RSUs hereunder shall be subject
to all applicable laws, rules and regulations, and to such approvals by any
governmental agency, national securities exchange, or automated quotation system
may be required. Notwithstanding any other provision of the Plan or the Terms,
Applied shall not be obligated to issue, deliver or transfer any Shares, make
any distribution of benefits under the Plan or the Terms, or take any other
action, unless such delivery, distribution, or action, unless such delivery,
distribution, or action is in compliance with all applicable laws, rules and
regulations (including, but not limited to, the requirements of the Securities
Act and Section 409A).


16.    Successors. All obligations of Applied under the Terms with respect to
the RSUs shall be binding upon any successor to Applied, whether the existence
of such successor is the result of a direct or indirect purchase, merger,
consolidation, or otherwise, of all, or substantially all, of the business
and/or assets of Applied. Notwithstanding the provisions of Section 4, in the
event any such successor does not agree to be bound by the Terms, the RSUs
granted hereunder shall immediately become vested.







--------------------------------------------------------------------------------





17.    Applicable Law. The validity, construction, interpretation and
enforceability of these Terms shall be determined and governed by the laws of
the State of Ohio without giving effect to the principles of conflicts of law.


18.    Tax Matters. Applied has made no warranties or representations to you
with respect to the tax consequences (including but not limited to income tax
consequences) related to the RSUs or the issuance, transfer or disposition of
Shares pursuant to the RSUs, and you have been advised to consult with your
attorney, accountant and/or tax advisor regarding the RSUs. Moreover, you
acknowledge that Applied has no responsibility to take or refrain from taking
any actions in order to achieve a certain tax result for you.







